EXHIBIT 10.2 Dunn Commercial, LP Texas Association of Realtors® COMMERCIAL LEASE USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF REALTORS® IS NOT AUTHORIZED ©Texas Association of REALTORS®, Inc. 2002 Table of Contents No. Paragraph Description Pg. No. Paragraph Description Pg. 1. Parties 2 Holdover 11 2. Leased Premises 2 Landlord's Lien & Security Interest 11 3. Term 2 Assignment and Subletting 11 A. Term Relocation 11 B. Delay of Occupancy Subordination 11 4. Rent and Expenses 3 Estoppel Certificates 12 A. Base Monthly Rent Casualty Loss 12 B. First Full Month's Rent Condemnation 12 C. Prorated Rent Attorney's Fees 12 D. Additional Rent Representations 13 E. Place of Payment Brokers 13 F. Method of Payment Addenda 13 G. Late Charges Notices 14 H. Returned Checks Special Provisions 14 5. Security Deposit 4 Agreement of the Parties 14 6. Taxes 4 7. Utilities 4 8. Insurance 5 ADDENDA & EXHIBITS (check all that apply) 9. Use and Hours 6 Legal Compliance 6 þ Exhibit Oakhollow Business Park Rules and Regulations Signs 7 þ Exhibit Floorplan/Siteplan Access By Landlord 7 o Commercial Lease Addendum for Broker's Fee Move-In Condition 7 þ Commercial Lease Expense Reimbursement Addendum Move-Out Condition 7 o Commercial Lease Addendum for Extension Option Maintenance and Repairs 8 o Commercial Lease Addendum for Percentage Rent A. Cleaning o Commercial Lease Parking Addendum B. Conditions Caused by a Party o Commercial Landlord's Rules and Regulations C. Repair & Maintenance Responsibility o Commercial Lease Guaranty D. Repair Persons o Commercial Lease Right of First Refusal Addendum E. HVAC Service Contract o Commercial Lease Addendum for Optional Space F. Common Areas o Commercial Leasehold Construction Addendum G. Notice of Repairs o H. Failure to Repair o Alterations 9 Liens 9 Liability 10 Indemnity 10 Default 10 Abandonment, Interruption of Utilities, Removal of Property & Lockout 10 (TAR-2101) 6-7-02
